Citation Nr: 0722570	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  91-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The appellant served on active duty for training (ADT) and 
inactive duty training.  Service personnel records indicate 
that the appellant was a member of the United States Naval 
Reserve from December 22, 1975, to September 30, 1982, and 
again from August 29, 1983, to June 17, 1985.  During these 
two periods of Naval Reserve enlistment, she served on ADT 
for the following periods: May 10, 1976, to May 21, 1976; 
February 11, 1978, to February 24, 1978; October 19, 1978, to 
October 30, 1978; February 10, 1979, to February 19, 1979; 
February 11, 1980, to February 22, 1980; March 1, 1982, to 
March 12, 1982; November 21, 1983, to December 2, 1983; and 
November 5, 1984, to November 16, 1984.  She was also a 
member of the United States Army Reserve from October 1, 
1982, to August 28, 1983.  In addition, the appellant was a 
member of the Illinois National Guard from July 24, 1989, to 
October 1, 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
following a joint motion for remand filed by the parties and 
Order granting the motion issued in September 2006 by the 
United States Court of Appeals for Veterans Claims (Court) 
following an August 2005 Board decision.  In accordance with 
the September 2006 Order, the only issue on appeal is 
entitlement to service connection for an acquired psychiatric 
disorder and the remaining issues on appeal were dismissed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Court's September 2006 Order, the Board must 
remand this case for additional development.  According to 
the joint motion for remand that was the basis for the 
Court's Order, the RO has not fulfilled its duty to notify 
the veteran of alternate sources of evidence in a PTSD claim 
based on an in-service personal assault or assist the 
claimant by providing a VA PTSD examination pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.159 (2006).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2006).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Additionally, Under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  A medical examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. Id. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the appellant 
with an appropriate VCAA notice, VA's 
duties thereunder, and the delegation 
of responsibility between VA and the 
appellant in procuring the evidence 
relevant to her claim, including which 
portion of the information and evidence 
is to be provided by the appellant and 
which portion VA will attempt to obtain 
on behalf of the appellant as required 
by 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005) and 38 C.F.R. § 
3.159 (2006).  The VCAA notice should 
include notification that evidence from 
sources other than the veteran's 
service records may corroborate the 
veteran's account of the stressor 
incident if the veteran claims that she 
acquired PTSD based on an in-service 
personal assault, and give examples of 
such sources, in accordance with 38 
C.F.R. § 3.304(f)(3).  The appellant 
should be afforded the appropriate 
period of time for response to all 
written notice and development as 
required by VA law.

2.	The RO should request that the claimant 
identify all evidence other than the 
veteran's service records not already 
associated with the claims file.  The 
RO should also request that the veteran 
provide all evidence in the claimant's 
possession pertaining to the claim.  If 
the veteran does not possess records 
she identified, she should be asked to 
provide enough information about them 
so that the RO can make reasonable 
attempts to obtain them on her behalf.  
The RO should ensure that the request 
is sent to the veteran's last address 
of record.  

3.	After the appropriate VCAA notice is 
provided to the veteran and all 
identified and available evidence has 
been obtained, the veteran should be 
scheduled for a VA examination with the 
appropriate psychiatric specialist to 
determine the severity of the veteran's 
PTSD, as well as the etiology of the 
veteran's PTSD and if it is related to 
an in-service personal assault.  The 
claims file must be made available to 
and reviewed by the specialist in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's PTSD 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), causally or 
etiologically related to or aggravated 
by service, including a personal 
assault.  

4.	The RO should then readjudicate the 
issues on appeal.  If the 
determinations remain unfavorable to 
the veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this remand is to ensure that the evidentiary 
record is complete to the extent possible, to ensure that due 
process considerations are met, and to fulfill the mandates 
of the Court.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



